Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 3/16/21 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 12-15 and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 5-8, 12-15 and 19-25 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 8, and 15 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity in terms of performing
a method comprising:
performing […] operations to facilitate scalable administration of groups of users of the health and wellness system, the operations comprising: 
receiving input data from […] users of a health and wellness system;
adjusting a scalable algorithm […] using short-term…comprising:
identifying triggers in the input data based on correspondences between the triggers and actions pertaining to the triggers, the actions corresponding to opportunities for the administrator to perform interventions via the health and wellness system to increase probabilities that the users will meet their health goals; 
based on a detection that one of the actions has a confidence measure that transgresses a confidence threshold, performing the one of the actions automatically on behalf of the administrator without receiving input from the administrator; 


adjusting the confidence measure for the additional one of the actions based on the administrator[‘s] [selection] for accepting or rejecting the recommendation; and
the long-term…after the performing of the one of the actions […] or the performing of the additional one of the actions manually; and
in response to an identification of the trigger in subsequently-received input data and based on a detection that the adjusted confidence measure for the additional one of the actions transgresses the confidence threshold…performing the additional one of the actions […] on behalf of the administrator without receiving additional input from the administrator.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., “one or more computer processors”, “short-term machine learning”, “user interface”, a computer program executing a process “automatically”, “client devices”, “long-term machine learning”, “one or more computer memories,” “a set of instructions”, “electronic communication” and/or a “non-transitory computer readable medium” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “one or more computer processors”, “short-term machine learning”, “user interface”, a computer program executing a process “automatically”, “client devices”, “long-term machine learning”, “one or more computer memories,” “a set of instructions”, “electronic communication” and/or a “non-transitory computer readable medium” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., paragraph 38 in regard to “short-term machine learning” and “long-term machine learning” and, otherwise, Figure 1 in Applicant’s specification.

Response to Arguments
	Applicant argues on pages 10-11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    363
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    88
    683
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because the rejection precisely identifies what limitations are considered the abstract idea and why limitations comprise elements claimed in addition to the abstract idea.  

	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    249
    725
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because the rejections states that executing a process “automatically” is an element claimed in addition to the abstract idea and is not alleged to be the process that human beings can perform mentally.  Furthermore, performing a manual process “automatically” by merely embodying it in computer software to be executed on a computer is not significantly more than the abstract idea itself under the two-part Mayo test.  See, e.g., the US Supreme Court’s decision in Alice in this regard.

	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    309
    707
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Applicant has provided no basis or rationale why its claimed abstract idea is distinguishable from that of In re Noble Systems in terms of they both claim training a human subject, albeit in different things.  Furthermore, Applicant does not claim a method of training a neural network and its claimed subject matter is, thereby, distinguishable from that of Example 39.  



    PNG
    media_image4.png
    309
    707
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Applicant has provided no basis or rationale why its claimed abstract idea is distinguishable from that of In re Noble Systems in terms of they both claim training a human subject, albeit in different things.  Furthermore, Applicant does not claim a method of training a neural network and its claimed subject matter is, thereby, distinguishable from that of Example 39.  Likewise, Applicant provides no basis or rationale on page 12 of its Remarks why its claimed subject matter is analogous to that of, e.g., McRO, Core Wireless, and/or Trading Technologies.  Furthermore, Applicant’s claimed subject matter is analogous, however, to that of Electric Power Group, in terms of Applicant likewise claims collecting data (e.g., input data), analyzing that data (e.g., adjusting a scalable algorithm, identifying triggers), and providing an output based on that analysis (e.g., presenting the administrator with a recommendation).  



    PNG
    media_image5.png
    305
    717
    media_image5.png
    Greyscale

Applicant’s arguments here are largely duplicative of the same arguments made in its prior Remarks and were addressed by the responses made on page 12 of the prior Office action, which are incorporated herein by reference.



    PNG
    media_image6.png
    194
    701
    media_image6.png
    Greyscale

Applicant’s arguments here are not persuasive because Applicant merely employs the claimed “user interface” for its generic, well-known, and conventional purpose of displaying data.  While the particular output of data that is displayed on Applicant’s claimed “user interface” may ostensibly be novel and/or non-obvious, its use of a user interface to display data is not.  Thereby, Applicant’s claimed “user interface” is merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  Applicant’s invention is distinguishable in this regard from that of, e.g., Core Wireless in which an improved user interface was claimed for small mobile devices.  The invention in Core Wireless improved the display of a range of data, wherein the “improvement” in the instant Application does not relate to the display of the data via the user interface but in terms of the data itself that is displayed.  Merely outputting the result of the collection and analysis of data, even by employing an ostensibly novel and non-obvious algorithm to do it, does not necessarily render patent Electric Power Group, slip. op., at bottom of page 7 in this regard.
	Applicant’s citation to the PTAB opinion in the footnote on page 13 of its Remarks is not persuasive.  Applicant’s claimed invention does not result in “a system comprising module [s] implemented by computer processors] of a game networking system that utilize multiple user interfaces on a single device to allow a player to play a second game while playing a first game”, or the like.  Id., page 13.  Also, the PTAB opinion identified has not been identified as precedential by the Board, nor has Applicant cited any legal authority for the proposition that Examiners must follow PTAB opinions, precedential or not.  Furthermore, the “practical application” test “is not, itself, the law of patent eligibility, does not carry the force of law, and is not binding on our patent eligibility analysis.”  CXLOYALTY, INC. 14 v. MARITZ HOLDINGS INC., slip. op, footnote 1 on page 14, internal citation omitted.
	Applicant’s argument on bottom of page 14 to top of page 15 is largely addressed by the responses made to a similar argument on pages 14-15 of the prior Office action, which is incorporated herein by reference.  



    PNG
    media_image7.png
    330
    719
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive.  The 101 rejection cites the claimed “user interface” as an element claimed in addition to the abstract idea and cites Applicant’s cursory disclosure in, e.g., Figure 1 of “client application(s)” as being evidence that said “user interface” is generic, well-known, and conventional.  Applicant further discloses in regard to its “client application” that it may be a generic internet browser;

    PNG
    media_image8.png
    178
    776
    media_image8.png
    Greyscale

Employing Internet Explorer to display data is, however, generic, well-known, and conventional.  Furthermore, that the displayed data may change from time to time (be “dynamic”) does not change this conclusion.  See, e.g., the “dynamic” data display of Electric Power Group that the CAFC held to patent ineligible:

    PNG
    media_image9.png
    307
    516
    media_image9.png
    Greyscale

Again, Applicant’s claimed display is distinguishable in this regard from that of Core Wireless and Trading Tech because Applicant’s invention does not change the nature in which the data is displayed but merely claims an ostensibly novel and un-obvious set of data to be displayed via a generic user interface.
	Applicant’s arguments on pages 15-16 of its Remarks are not persuasive for the reasons stated on page 15 of the prior Office action, reasons which were not responded to in Applicant’s instant Remarks.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715